Citation Nr: 0833291	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-13 979A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2. Entitlement to full or partial restoration of a 20 percent 
rating for right ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to May 1983 and from October 1986 to November 2000.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 (restoration) rating 
decision of the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) and an October 
2005 (TDIU) rating decision of the Columbia, South Carolina 
RO.  The veterans claims file is now in the jurisdiction of 
the Washington, DC RO.  In May 2008, a VA Central Office 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.  At the hearing, the veteran was 
granted a 60-day abeyance period for the submission of 
additional evidence to support his claim.  That period of 
time has lapsed, and no additional evidence has been 
received.  Hence, the claim will be considered on the basis 
of the current record. 


FINDINGS OF FACT

1. At the May 2008 hearing, prior to the promulgation of a 
decision in the appeal, the veteran, through his authorized 
representative, stated that he intended to withdraw his 
appeal seeking TDIU; there is no question of fact or law 
remaining before the Board in this matter.

2. A May 2005 rating decision reduced the rating for right 
ankle strain from 20 percent to noncompensable, effective 
January 27, 2005; there was no procedural defect in this 
action.

3. The veteran's right ankle strain has been manifested by 
impairment approximating moderate limitation of motion; 
marked limitation of motion or ankylosis of the ankle has not 
been shown.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of entitlement to TDIU.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).

2. A partial (to 10 percent) restoration of the compensable 
rating that had been assigned for right ankle strain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105(e), 3.344(a)(b)(c), 4.3, 4.7, 
4.71a, Diagnostic Code (Code) 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of entitlement to TDIU, given the 
veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VCAA on that matter 
is not necessary.

Regarding the veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105, and will be discussed below.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) outlined the notice that is necessary 
in a claim for an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  The Court held, in essence, 
that the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores in 
conjunction with his restoration claim.  While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed and the veteran had actual 
knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  
December 2004 and February 2005 letters provided the veteran 
notice that he needed to submit evidence showing that his 
service-connected disability had gotten worse.  An April 2006 
statement of the case (SOC) informed him of the criteria for 
rating ankle disability.  Additionally, testimony provided at 
the May 2008 hearing regarding ankle limitation of motion and 
pain, its affect on the veteran's daily life and 
employment/schooling shows that he had actual knowledge of 
the criteria necessary to support a higher rating, the type 
of evidence he could provide, and that he needed to provide 
evidence regarding the disability's impact on his daily life 
and employment.  Hence, the Board finds that the veteran had 
actual knowledge of, the elements outlined in Vazquez-Flores.  
Notably, a July 2007 supplemental SOC readjudicated the claim 
after further evidence was received. 

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations to assess the severity of the veteran's right 
ankle strain in January 2005 and May 2007.  He has not 
identified any evidence that remains outstanding.  As noted 
above, following the May 2008 hearing the case was held in 
abeyance for 60 days to afford the veteran the opportunity to 
submit additional evidence in support of his claim.  The case 
has been held open in excess of 60 days and the veteran has 
not submitted any such evidence.  Hence, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the restoration claim.

B.	Legal Criteria, Factual Background, and Analysis

TDIU

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In testimony provided before the Board at the May 2008 
hearing, the veteran, through his authorized representative, 
withdrew his appeal seeking entitlement to TDIU.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Restoration

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

VA regulations also provide that when any change in an 
evaluation is made VA should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in the use of descriptive terms.  See 
38 C.F.R. § 4.13.

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions.  Generally, when a reduction in the evaluation of 
a service-connected disability or employability status is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

The Board has considered whether the procedural safeguard 
provisions of 38 C.F.R. § 3.105(e) are applicable.  
38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  In the 
present case, a November 2004 rating decision shows the 
veteran had a combined rating of 70 percent from December 1, 
2000.  The May 2005 rating decision reduction of the 
evaluation for right ankle strain did not result in a 
reduction of the payment of compensation benefits.  Rather, 
the combined compensation evaluation based on all service-
connected disabilities increased from 70 percent to 90 
percent from February 2, 2004.  In this regard, the Board 
notes that the May 2005 rating decision reduced the 
evaluation for right ankle strain from 20 percent to a 
noncompensable rating, effective January 27, 2005 and 
increased ratings for lumbosacral strain to 40 percent, 
effective September 22, 2004 and for tinea versicolor/pedis 
to 60 percent, effective February 2, 2004.  As the veteran's 
combined rating for compensation was 70 percent prior to the 
reduction of the rating for the right ankle and 90 percent 
after, the level of compensation being paid was not reduced, 
but rather increased, as a result of the May 2005 rating 
decision (as other disabilities were increased at the same 
time).  Hence, the extra due process considerations of 
38 C.F.R. § 3.105(e) are not applicable.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (noting that the Board's 
assignment of a 100 percent rating, followed by a 50 percent 
rating was held not to require observance of 38 C.F.R. 
§ 3.105(e) process or require additional notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); see 
also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 
2007) (holding that VA was not obligated to provide a veteran 
with sixty days notice before making a disability ratings 
decision effective if the decision did not reduce the overall 
compensation paid to the veteran).
38 C.F.R. § 3.344 (a) and (b) provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
These rating stabilization procedural safeguards are 
inapplicable in the instant case since they only apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. § 3.344(c); 
see Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. 
Brown, 5 Vet. App. 335 (1993).  The 20 percent rating for 
right ankle strain was in effect from December 2000, less 
than five years from the January 2005 effective date of the 
reduction.  Accordingly, the rating has not been in effect 
for five or more years and these procedural safeguards do not 
apply.  

It is also noted that in any rating reduction case not only 
must it be determined that an improvement in disability has 
actually occurred but also that the improvement in disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA 
must review the entire history of the veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).

Under 38 C.F.R. § 4.71a, Code 5271 for limitation of motion 
of the right ankle, a 10 percent rating is warranted for 
moderate limitation of motion and a 20 percent rating is 
warranted for marked limitation of motion.  

Code 5270 provides for a 20 percent rating where there is 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  38 C.F.R. § 4.71a, Code 5270.

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The June 2002 rating decision that originally granted a 20 
percent rating for right ankle strain, assigned that rating 
based on January 2001 VA examination findings that the right 
ankle had no motion, with dorsiflexion to 0 degrees and 
plantar flexion to 0 degrees.  The veteran complained of 
severe pain with motion.  Hence, the evidence of record 
clearly showed the veteran had marked limitation of motion of 
his right ankle as pain prevented him from moving it at all.

In September 2004, the veteran filed a claim for an increased 
rating for his right ankle condition.  In conjunction with 
this claim, VA scheduled the veteran for an examination in 
January 2005.  On examination, the veteran reported that his 
ankle swelled often and felt unstable.  He had difficulty 
walking long distances and he experienced frequent acute 
flares.  Physical examination of his right ankle revealed 
flexion to 40 degrees, extension to 15 degrees, pronation to 
15 degrees, and supination to 35 degrees.  There was no 
swelling or crepitus of the ankle.  

On May 2007 VA examination, the veteran reported having 
constant pain in the ankle and that the ankle rolled at 
times.  He indicated that it would swell with walking.  He 
entered the examination walking with a slow, but normal gait, 
without assistive device.  Physical examination revealed no 
swelling or tenderness to palpation.  Range of motion testing 
of the right ankle revealed dorsiflexion was to 15 degrees 
and plantar flexion was to 25 degrees; both ranges of motion 
were completed without pain.  Dorsiflexors and plantarflexors 
revealed muscle strength of 5/5; there was no evidence of 
weakened movement against resistance or additional loss of 
range of motion with repetitive ankle movements.

At the May 2008 hearing, the veteran testified that he 
experienced instability in his ankle, particularly when 
walking on soft surfaces.  He indicated he had some 
limitation of motion due to pain.  He stated that he would be 
satisfied with a 10 percent rating.

In summary, the reduction in the rating of the veteran's 
right ankle strain was in accordance with the regulatory 
guidelines of 38 C.F.R. § 3.105(e).  Two examinations were 
completed to determine the current severity of the veteran's 
right ankle strain; hence, the process of the reduction was 
proper.  These examinations revealed that the veteran's right 
ankle disability had improved as they showed increased range 
of motion.  However, reducing the rating to noncompensable 
was not warranted, because January 2005 and May 2007 VA 
examinations continued to show the veteran had moderate 
limitation of motion of the right ankle to reflect the 
criteria for a 10 percent rating.  Range of motion findings 
from these examinations, even when considering DeLuca 
factors, including pain and weakness, did not show that he 
had marked limitation of motion or ankylosis in plantar 
flexion at less than 30 degrees and a full restoration to 20 
percent is not warranted.  

Hence, the Board finds that partial (to 10 percent) 
restoration of the rating for right ankle disability is 
warranted; the evidence shows the veteran experiences 
moderate limitation of motion of the ankle.


ORDER

The appeal seeking TDIU is dismissed.

Partial (to 10 percent) restoration of the rating for right 
ankle strain is granted; however, full restoration of the 
rating (to 20 percent) rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


